Citation Nr: 0022373	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  97-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from November 1962 to 
October 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), which found that the 
appellant had not submitted new and material evidence 
sufficient to reopen a previously denied claim of entitlement 
to service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  In an August 1990 decision, the Board denied service 
connection for the cause of the veteran's death.

2.  Evidence added to the record since the Board's August 
1990 decision is not cumulative of data already on file and 
is of such significance that it must be considered in 
connection with all the evidence to fairly decide the merits 
of the claim.

3.  The appellant's claim for service connection for the 
cause of the veteran's death is plausible.

4.  The pancreatic cancer implicated in the veteran's death 
had its origin in service.




CONCLUSIONS OF LAW

1.  Evidence received since the August 1990 Board decision 
denying service connection for the cause of the veteran's 
death is new and material and the appellant's claim for 
service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  Pancreatic cancer was incurred in service, and this 
disease caused the veteran's death.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1310 (West 1991); 38 C.F.R. §§ 3.303, 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a decision dated in August 1990 the Board denied service 
connection for the cause of the veteran's death.

Under the appropriate laws and regulations that prior 
determination denying service connection for the cause of the 
veteran's death is final and the appellant's claim may not be 
reopened absent the submission of new and material evidence.  
In considering whether a claim may be reopened a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence is new and material.  If, and only if, 
the Board determines that the claimant has produced new and 
material evidence is the claim deemed to have been reopened 
and the case must then be evaluated on the basis of all the 
evidence both new and old.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  In determining the materiality of the 
evidence for the purposes of reopening the claim, its 
credibility is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The first step in the two-step analysis, noted above, 
involves two questions:  (1) Is the newly presented evidence 
"new," that is, not previously submitted to agency decision 
makers, and not cumulative or redundant; and (2) is the newly 
presented evidence "material," that is, does it bear directly 
and substantially upon the specific matter under 
consideration, and is it so significant that it must be 
considered in order to fairly decide the merits of the claim?

In order to answer these questions, the Board must first 
review the evidence that was before it in August 1990 for 
purposes of clarity.  This evidence included the veteran's 
service medical records, post service clinical data by the 
veteran's service department, private medical records and 
statements from two of the veteran's treating physicians as 
well as the veteran's death certificate.

The veteran's death certificate showed that the veteran died 
in May 1986.  The cause of death was indicated to be 
cardiopulmonary arrest due to metastatic pancreatic 
carcinoma.  At the time of death, the veteran had not 
established service connection for any disability.

The veteran's service medical records were negative for any 
findings or complaints suggestive of pancreatic cancer.  The 
post service clinical records did not show the presence of 
pancreatic cancer within the first post service year.  
Pancreatic cancer was initially diagnosed on a colonoscopy in 
December 1984 which followed the veteran's complaints of 
abdominal pain and changes in his bowel movement.  The 
veteran received extensive medical care including a sigmoid 
resection Hartmann's procedure and end descending colon 
colostomy as well as chemotherapy prior to his demise.

In a statement dated in March 1987 one of the veteran's 
treating physicians, David W. Bryant, M.D., reported that the 
veteran had been his patient from December 1985 until the 
spring of 1986, at which time he died of metastatic cancer of 
the pancreas.  He further stated that when the veteran was 
seen in the winter of 1985 he had a very progressive lesion 
which, based on doubling time and natural history of this 
disease, had been present for at least two years.  He added 
that the veteran's primary lesion was in the pancreas and 
that "it was quite possible that this lesion was present up 
to 3 to 5 years before it was diagnosed, but I can certainly 
say without any question that it was present for two years 
prior to his demise."

Upon its review of this evidence, the Board in August 1990 
denied service connection for the cause of the veteran's 
death as it had not been demonstrated that pancreatic cancer 
had its onset in service on a direct or presumptive basis.  

In connection with her claim to reopen, filed in April 1996, 
the Board notes that the evidence associated with the record 
includes a further statement from Dr. Bryant, dated in March 
1996, as well as a statement from Dr. Rodney B. Fritchley, 
dated in April 1997.

Dr. Bryant reported that the veteran was found to have a 
pancreatic carcinoma in January 1986 and survived only a few 
months after being diagnosed.  He observed that the appellant 
had asked him to project how long he thought the veteran's 
tumor had been present.  He stated that "It is very likely 
that this lesion was there for three years prior to the 
diagnosis being made in January 1986."  He added that this 
being the case the tumor was present while the veteran was on 
active duty.

Dr. Fritchley, who was indicated to be a member of the same 
medical corporation as Dr. Bryant, observed that he was 
present and assisted Dr. Bryant in operating on the veteran 
in December 1985 and January 1986.  He further observed that 
the veteran's tumor was discovered in December 1985 and found 
to arise in the body and tail of the pancreas.  At the time 
of its discovery it was quite large and was pathologically 
described as well differentiated.  He noted that tumors 
arising in the body and tail of the pancreas require a very 
long time to become clinically evident.  He stated that he 
believed therefore "It is likely that the tumor began to grow 
in the body of the pancreas 3 to 5 years before it became 
clinically evident."  

The Board has reviewed the evidence received since its August 
1990 decision and concludes that this evidence is both new 
and material such as to reopen the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  This evidence contains statements from the 
veteran's treating physicians expressing their opinions that 
the pancreatic carcinoma implicated in the veteran's demise 
had its onset at least three years prior to its diagnosis in 
December 1985 and, thus, originated in service.  The Board 
observes that in the earlier opinion, considered by the Board 
in August 1990, Dr. Bryant expressed a seemingly similar 
opinion that the veteran's malignancy was present up to 3 to 
5 years before it was diagnosed.  However, at that time he 
qualified this opinion by indicating that such malignancy was 
unquestionably present for two years prior to his death.  In 
his latest correspondence his opinion regarding the onset of 
the veteran's malignancy is less qualified and he 
emphatically asserts that it is likely that the veteran's 
tumor was present while he was on active duty.  In addition, 
Dr. Fritchley in his statement similarly placed the onset of 
the veteran's pancreatic cancer in all likelihood in service.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a medical opinion submitted after a 
final disallowance of a claim, which is corroborative of a 
favorable opinion previously considered by the Board, as part 
of a final disallowance, can serve as new and material 
evidence.  See Molloy v. Brown, 9 Vet. App. 513, 515-17 
(1996); Paller v. Principi, 3 Vet. App. 535, 538 (1992).

Here Dr. Bryant's opinion is less speculative than his 
earlier opinion and not a mere rearticulation of that 
opinion.  Further, the opinion by Dr. Fritchley adds some 
weight to and tends to confirm the validity of the former 
opinion by Dr. Bryant previously considered by the Board.  As 
such, the Board finds the recently submitted evidence is not 
cumulative and is of such significance that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.

Having thus determined that new and material evidence has 
been added to the record, the appellant's claim for service 
connection for the cause of the veteran's death is reopened.

Well Groundedness

As the appellant's claim has been reopened, the Board must 
now determine whether based upon all the evidence of record 
in support of the claim, presuming its credibility, the 
reopened claim is well grounded.  38 U.S.C.A. § 5107(a); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).

To establish service connection for the cause of the 
veteran's death, a disability incurred in or aggravated by 
service must be shown to have either caused death or 
substantially or materially contributed to death.    
38 U.S.C.A. § 1310; 38 C.F.R. § 3.12.

A well-grounded claim is not necessarily a claim that would 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

In order for a claim for service connection for the cause of 
the veteran's death to be well grounded, there must be (1) 
evidence of the veteran's death; (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the inservice injury or disease 
and the veteran's death.  See Ramey v. Brown, 9 Vet. App. 40, 
46 (1996), aff'd 120 F.3d 1239 (Fed. Cir. 1997); See also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Having reviewed the evidence of record, particularly the new 
and material evidence, the Board finds that the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  In light of the clinical evidence 
that the veteran died of pancreatic cancer and statements by 
competent medical professionals linking the veteran's 
pancreatic cancer to service, the Board finds that the claim 
is well grounded.  38 U.S.C.A. § 5107(a).

Service Connection for the Cause of the Veteran's Death

Although the appellant's claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded, the establishment of a plausible claim does not 
dispose of the issue in this case.  The Board must now review 
the claim on its merits and account for the evidence that it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The Board finds that the evidence in this case supports the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  In reaching this 
determination, the Board observes that it is the assessment 
of the veteran's treating physicians that the pancreatic 
cancer implicated in his death had its onset while the 
veteran was on active duty.  The Board finds no basis for not 
accepting this collective assessment.  It is not 
contraindicated by any other evidence on file and is 
consistent with the clinical record as a whole.  
Consequently, the Board finds with resolution of doubt in the 
appellant's favor that the evidence now supports the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	J. E. DAY
	Member, Board of Veterans' Appeals


